         Case 1:21-cv-00376-ALC Document 19 Filed 03/19/21 Page 1 of 3




 Everytown for Gun Safety Support Fund et al. v. Bureau of Alcohol, Tobacco, Firearms
                      and Explosives et al., No. 21-CV-00376

Dear Judge Carter:

The parties in the above-captioned case jointly request permission to file early cross-
motions for summary judgment.

By way of brief background, Plaintiffs in this case are the State of Illinois, the City of
Kansas City, Missouri, and Everytown for Gun Safety Support Fund (“Everytown”),
which is headquartered in the Southern District of New York. Defendants are the Bureau
of Alcohol, Tobacco, Firearms and Explosives (“ATF”) and Regina Lombardo, the acting
head of that agency. The Complaint was filed on January 15, 2021, and both Defendants
were served by January 22, 2021. The Complaint includes two claims for relief under the
Administrative Procedure Act (“APA”) related to ATF’s issuance of a Federal Firearms
License (“FFL”) to JA Industries LLC, a firearms manufacturing business owned by Paul
Jimenez (“Jimenez”).

Early summary judgment practice is routine in APA cases, see, e.g., Clean Air Carolina
v. U.S. Dep’t of Transp., No. 17-CV-05779, 2017 WL 5157469, at *1 (S.D.N.Y. Sept. 14,
2017), and Federal Rule of Civil Procedure 56(b) allows for a motion for summary
judgment to be filed at any time. Early summary judgment is especially appropriate here
because APA cases are exempt from initial disclosure requirements, Fed. R. Civ. P.
26(a)(1)(B)(i), 26(f)(1), and Plaintiffs seek no discovery from Defendants beyond the
relevant administrative records, which Defendants have agreed to produce in the interest
of expeditious resolution of this matter.

In light of the foregoing, counsel for both parties have conferred concerning an expedited
schedule, and have agreed that the most efficient way to resolve this case is on early
cross-motions for summary judgment. Specifically, the parties have agreed to the
following schedule, subject to the Court’s approval: (a) Defendants will produce the
administrative record by April 23, 2021; (b) Plaintiffs will file their motion for summary
judgment by June 25, 2021; (c) Defendants will file their cross-motion for summary
judgment and opposition by July 26, 2021; (d) Plaintiffs will file their reply and/or
opposition in a single brief by August 27, 2021; and (e) Defendants will file their reply
by September 17, 2021. The parties have agreed that all motions and cross-motions for
summary judgment shall be limited to 25 pages, and that all replies shall be limited to 15
pages.1 Additionally, and subject to the Court’s approval of this proposed schedule, the
parties have agreed to waive the requirement that Defendants answer or otherwise
respond to the pleadings, to the extent necessary, until after the summary judgment
motions are decided.



     1
       The parties have stipulated to these page limits without knowing the size of the administrative
record. To the extent the record is larger than expected and longer briefing is required, the parties will seek
leave of this Court to expand these page limits.
      Case 1:21-cv-00376-ALC Document 19 Filed 03/19/21 Page 2 of 3




Accordingly, the parties respectfully request that the Court endorse their proposed
briefing schedule, and that the Court stay Defendants’ time to answer Plaintiffs’
complaint until the disposition of the parties’ summary judgment motions.

Dated: March 19, 2021

                          CRAVATH, SWAINE & MOORE LLP

                              by
                                   /s/ Benjamin Gruenstein
                                                Benjamin Gruenstein
                                              Sharonmoyee Goswami
                                                   Samantha Hall
                                                Joseph H. Margolies
                                   Worldwide Plaza
                                     825 Eighth Avenue
                                         New York, NY 10019
                                            (212) 474-1000
                                                bgruenstein@cravath.com
                                                sgoswami@cravath.com
                                                shall@cravath.com
                                                jmargolies@cravath.com

                          EVERYTOWN LAW

                                             Alla Lefkowitz
                                         Molly Thomas-Jensen
                                               Aaron Esty
                                              Ryan Gerber*
                          *S.D.N.Y. Admission application forthcoming

                                   450 Lexington Ave.
                                      P.O. Box #4184
                                         New York, NY 10017
                                             (646) 3234-8365
                                              alefkowitz@everytown.org
                                              mthomasjensen@everytown.org
                                              aesty@everytown.org
                                              rgerber@everytown.org

                                   Attorneys for Plaintiffs Kansas City, Missouri
                                   and Everytown for Gun Safety Support Fund




                                            2
Case 1:21-cv-00376-ALC Document 19 Filed 03/19/21 Page 3 of 3




                    KWAME RAOUL
                    Attorney General of Illinois

                       by
                            /s/ Kathryn Hunt Muse
                                          Kathryn Hunt Muse
                                     Office of the Attorney General
                            100 West Randolph Street
                               Chicago, IL 60601
                                  (312) 814-3000
                                      kmuse@ag.state.il.us

                            Attorney for Plaintiff State of Illinois




                    AUDREY STRAUSS
                    United States Attorney for the
                    Southern District of New York

                       by
                            /s/ Stephen Cha-Kim
                                           Stephen Cha-Kim
                                    Assistant United States Attorney
                            86 Chambers Street, Third Floor
                               New York, New York 10007
                                  (212) 637-2768
                                     stephen.cha-kim@usdoj.gov

                                        Attorney for Defendants Bureau of
                                        Alcohol, Tobacco, Firearms and
                                        Explosives and Regina Lombardo in
                                        her official capacity as Acting
                                        Director of the Bureau of Alcohol,
                                        Tobacco, Firearms and Explosives




                                3
